             Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
AREF MONSOUR,                          :
                                       :
                Plaintiff,             :              CASE NO.: __________________
                                       :
      -against-                        :              COMPLAINT
                                       :
NTN BUZZTIME, INC., ALLEN WOLFF,       :              DEMAND FOR JURY TRIAL
MICHAEL GOTTLIEB, RICHARD SIMTOB, :
and SUSAN MILLER,                      :
                                       :
                Defendants.            :
-------------------------------------- X

       Plaintiff Aref Monsour (“Plaintiff”), by and through his attorneys, alleges the following

upon information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                                  NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against NTN Buzztime, Inc. (“NTN” or the

“Company”) and members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with NTN, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”),

15 U.S.C. §§ 78n(a), 78t(a) respectively, United States Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and for breaching their fiduciary duty of candor.

Plaintiff’s claims arise in connection with the proposed reverse merger between the Company and

Brooklyn ImmunoTherapeutics, LLC (“Brooklyn”), as well as the asset purchase agreement

(“Asset Purchase”) entered into with eGames.com Holdings LLC (“eGames.com”).

       2.      On August 12, 2020, NTN entered into an Agreement and Plan Of Merger and




                                                1
              Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 2 of 23




Reorganization (the “Merger Agreement”), pursuant to which BIT Merger Sub, Inc., a wholly-

owned subsidiary of NTN, will merge with and into Brooklyn, with Brooklyn surviving as a wholly

owned subsidiary of NTN (the “Proposed Transaction” or “Merger”). While, by its terms, NTN is

the acquiring entity, in reality the Merger is a takeover of NTN by Brooklyn. That is because,

under the terms of the Merger Agreement, Brooklyn’s members will exchange their equity

interests for shares of NTN common stock representing between approximately 94.08% and

96.74% of the outstanding common stock of NTN immediately after the effective time of the

Merger on a fully diluted basis (less a portion of such shares that will be allocated to Maxim Group

LLC in respect of the success fee owed to it by Brooklyn), and NTN’s stockholders as of

immediately prior to the effective time will own between just 5.92% and 3.26% of the outstanding

common stock of NTN immediately after the effective time of the Merger on a fully diluted basis

(the “Exchange Ratio”). 1

        3.       In addition to losing all control of their Company, current NTN shareholders will

also be forced to enter into a new industry in which they never agreed to invest. More specifically,

and as outlined in greater detail below, while NTN is an interactive entertainment company,

Brooklyn is a biopharmaceutical company. In order to effectuate this bait-and-switch, in

connection with the execution of the Merger Agreement, NTN also entered into the Asset Purchase

on September 18, 2020 with eGames.com, pursuant to which NTN agreed to sell all of its right,

title, and interest in and to the assets relating to NTN’s business of licensing its interactive

entertainment network and services and the tablets and related equipment used therein to



1
         The foregoing aggregate percentage ownership was based on a negotiated value of the combined company
immediately following the Merger of $143.5 million, consisting of $8.5 million attributed to NTN (assuming it has
zero net cash at the closing) and $135 million attributed to Brooklyn (assuming it has $10 million of cash and cash
equivalents and not more than $750,000 of indebtedness for borrowed money at the closing). The foregoing
percentages are subject to adjustment based on the amount of Brooklyn’s cash and cash equivalents and NTN’s net
cash balance as of the closing of the Merger.


                                                        2
             Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 3 of 23




eGames.com.

       4.      Finally, on October 2, 2020, in order to convince NTN’s public common

stockholders to vote in favor of the Merger, the Board authorized the filing of a materially

incomplete and misleading Registration Statement on Form S-4 (the “Registration Statement”)

with the SEC. The Registration Statement contains material omissions concerning: (i) the financial

projections for Brooklyn and NTN, (ii) the valuation analyses performed by the Company’s

financial advisor, Newbridge Securities Corporation (“Newbridge”); and (iii) the sales process

conducted by Defendants.

       5.      The shareholder vote will be scheduled in the coming weeks, as the Proposed

Transaction is expected to close in the fourth quarter of 2020 (the “Shareholder Vote”). It is

imperative that the material information that has been omitted from the Registration Statement is

disclosed to the Company’s stockholders prior to the Shareholder Vote so they can properly

determine whether to vote for or against the Proposed Transaction.

       6.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, Rule 14a-9, and

Delaware State law. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

NTN’s public common stockholders sufficiently in advance of the upcoming Shareholder Vote or,

in the event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ misconduct.

                                JURISDICTION AND VENUE

        8.     This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the Exchange Act and 28 U.S.C. § 1331 because the claims asserted herein arise under Sections




                                                3
              Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 4 of 23




14(a) and 20(a) of the Exchange Act and Rule 14a-9. This Court also has jurisdiction over the duty

of candor claim pursuant to 28 U.S.C. § 1367.

        9.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r

Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

        10.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, the Company’s stock trades on the New York Stock Exchange

(“NYSE”), which is also headquartered in this District. See, e.g., United States v. Svoboda, 347

F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).

                                             PARTIES

       11.     Defendant NTN is a Delaware corporation with its principal executive offices

located at 6965 El Camino Real, Suite 105-Box 517, Carlsbad, California 92009. The Company’s

common stock trades on the NYSE under the ticker symbol “NTN.”

       12.     Defendant Allen Wolff is, and has been at all relevant times, the Chief Executive

Officer (“CEO”) and Chairman of the Board of NTN.




                                                  4
             Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 5 of 23




       13.     Defendant Michael Gottlieb is, and has been at all relevant times, a director of NTN.

       14.     Defendant Richard Simtob is, and has been at all relevant times, a director of NTN.

       15.     Defendant Susan Miller is, and has been at all relevant times, a director of NTN.

       16.     The defendants identified in paragraphs 12 through 15 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with NTN, the “Defendants.”

Relevant Non-Parties

       17.     Brooklyn is a clinical-stage biopharmaceutical company focused on exploring the

role that cytokine-based therapy can have on the immune system in treating patients with cancer.

       18.     eGames.com is a Pennsylvania-based game development company that publishes

casual personal computer games.

                                SUBSTANTIVE ALLEGATIONS

A. Background of the Proposed Transaction

       19.     NTN delivers interactive entertainment and innovative technology that helps its

customers acquire, engage, and retain its patrons. The company’s tablets, mobile app and

technology offer engaging solutions to establishments that have guests who experience dwell time,

such as in bars, restaurants, casinos, and senior living centers.

       20.     In March 2017, NTN announced that Buffalo Wild Wings (“BWW”) chose NTN

to be its provider of digital menu, order, and payment functionality, and that rolling out that

functionality was a key focus for NTN in 2017. However, following the March 2018 acquisition

of BWW by Arby’s Restaurant Group, Inc., the rollout of NTN’s expanded functionality was put

on hold. Ultimately, in November 2018, NTN announced that BWW determined not to rollout

NTN’s digital menu, order, and payment functionality and that its relationship with NTN would

continue only in accordance with the existing agreements it had entered into in the ordinary course




                                                  5
             Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 6 of 23




of business, which would terminate in accordance with their terms in November 2019.

       21.     Thereafter, in December 2018, NTN announced that its board of directors was

exploring and evaluating strategic alternatives, and engaged in a lengthy process that entailed

discussions with several potential counterparties for reverse merger transactions and several

financial buyers, and that ultimately culminated in the Proposed Transaction.

       22.     In the midst of this process, in March 2020, NTN reported on the effect of the

COVID-19 pandemic (“Pandemic”) on its business resulting from the effect of the Pandemic on

the restaurant and bar industry. At the peak of the pandemic, approximately 70% of NTN’s

customers requested that their subscriptions to NTN’s service be temporarily suspended and NTN

was collecting less than 25% of the revenues it was collecting on a weekly basis before the

pandemic. As a result, the Company implemented several cost-cutting measures, including

Defendant Wolff agreeing to defer payment of 45% of his base salary between May 1, 2020 and

October 31, 2020.

       23.     On August 13, 2020, NTN authorized the announcement of the Proposed

Transaction. The press release stated in relevant part as follows:

             NTN Buzztime, Inc. and Brooklyn ImmunoTherapeutics LLC Enter
                            into Definitive Merger Agreement

       CARLSBAD, CA AND BROOKLYN, NY, AUGUST 13, 2020, — NTN
       Buzztime, Inc. (NYSE American: NTN) and Brooklyn ImmunoTherapeutics LLC
       (“Brooklyn”), a privately-held biopharmaceutical company focused on exploring
       the role that cytokine-based therapy can have in treating patients with cancer, today
       announced that the companies have entered into a definitive merger agreement. If
       approved by the stockholders of NTN Buzztime and the beneficial holders of the
       Class A membership interests of Brooklyn, Brooklyn will merge with a wholly-
       owned subsidiary of NTN Buzztime in an all-stock transaction. Following closing,
       which the parties expect will occur in the fourth quarter of 2020, the combined
       company will continue under the Brooklyn ImmunoTherapeutics name and will
       focus on the advancement of Brooklyn’s program to further develop its cytokine-
       based drug for the treatment of various cancers.




                                                6
     Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 7 of 23




Brooklyn’s chief executive officer Ron Guido, MS, MS Pharm. Med., stated, “We
are pleased to reach an agreement with NTN Buzztime for the proposed merger.
This provides us with the opportunity, once the merger is completed, to have our
shares traded in the public market and to expand our investor base, which we
believe will increase our ability to advance our clinical development program
exploring the treatment of certain cancers using derived cytokines. We expect this
merger will also enable us to expand our resources and expertise to build
momentum in our drug development program. We believe that the merger will
provide benefit to both the members of Brooklyn and the stockholders of NTN
Buzztime.”

Mr. Guido continued: “Brooklyn is focused on exploring the role that IRX-2, a
cytokine-based investigational therapy, can have on the immune system in treating
patients with cancer. IRX-2’s active constituents, namely Interleukin-2 (IL-2) and
other key cytokines, are postulated to signal, enhance and restore immune function
suppressed by the tumor, thus enabling the immune system to attack cancer cells.
Unlike existing recombinant IL-2 therapies, IRX-2 is naturally derived from human
blood cells. This may potentially promote better tolerance, broader targeting, and
natural molecular conformation leading to greater activity, and permit low
physiologic dosing rather than high doses needed in existing IL-2 therapies. Our
ongoing development program is specifically investigating use of IRX-2 in
neoadjuvant (pre-surgical) and adjuvant (post-operative) treatment for advanced
head and neck squamous cell cancer. IRX-2 has received both fast track designation
and orphan drug designation from the FDA for this indication. Potential use of our
product candidate in other cancer indications is also being evaluated in several
investigator-sponsored trials. Finally, we are currently modifying our
manufacturing process to allow us to develop additional drugs with a variety of
cytokine mixtures to expand our product offerings.”

Allen Wolff, chief executive officer of NTN Buzztime, stated, “This transaction
reflects the continuing commitment of our management team and board of directors
to deliver value to our stockholders. Following a thorough review of strategic
alternatives, we determined that the proposed merger with Brooklyn is in the best
interest of our stockholders. We are also continuing to explore the sale of
substantially all of the assets of our current business to provide additional capital
and to allow the combined company to focus exclusively on Brooklyn’s business
following the merger. While we are in discussions with multiple parties who are
interested in purchasing those assets, no definitive agreement has been entered into
to date.”

About the Proposed Merger

Under the merger agreement, immediately following the closing of the merger, the
members of Brooklyn collectively will own 94.08% of the outstanding common
stock of the combined company and NTN Buzztime stockholders immediately prior
to the closing of the merger collectively will own 5.92% of the outstanding common



                                         7
     Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 8 of 23




stock of the combined company, which percentages are subject to adjustment based
on Brooklyn’s cash and cash equivalents and NTN Buzztime’s net cash balance at
the closing, all as more particularly set forth in the merger agreement.

The merger agreement contains customary representations, warranties and
covenants made by NTN Buzztime and Brooklyn, including covenants relating to
both parties using their best efforts to cause the transactions contemplated by the
merger agreement to be satisfied, covenants regarding obtaining the requisite
approvals of NTN Buzztime stockholders and the beneficial holders of the Class A
membership interests of Brooklyn, covenants regarding indemnification of
directors and officers, and covenants regarding NTN Buzztime’s and Brooklyn’s
conduct of their respective businesses between the date of signing of the merger
agreement and the closing. The merger agreement also contains certain termination
rights for both NTN Buzztime and Brooklyn, and, in connection with the
termination of the merger agreement under specified circumstances, NTN
Buzztime and Brooklyn may be required to pay the other party a termination fee.

As a condition to the closing of the merger, Brooklyn has agreed that it will not
have less than $10 million in cash and cash equivalents and not more than $750,000
of indebtedness for borrowed money at the closing. Certain beneficial holders of
Brooklyn’s Class A membership interests have entered into contractual
commitments to invest $10 million into Brooklyn immediately prior to the closing
of the merger. Further, as a condition to the closing of the merger, NTN has
committed that the deficit in its net cash at the closing, as calculated under the
merger agreement, will not exceed $3 million.

The combined company, led by Brooklyn’s current management team, is expected
to be named “Brooklyn ImmunoTherapeutics, Inc.” and be headquartered in
Brooklyn, NY. After the closing, the combined company is expected to trade on
the NYSE American market under a new ticker symbol.

The merger agreement has been unanimously approved by the board of directors of
NTN Buzztime, upon the recommendation of its strategic committee, and by the
managers of Brooklyn. The NTN Buzztime board of directors have also
recommended to NTN Buzztime’s stockholders that they vote to approve issuance
of the shares to the members of Brooklyn pursuant to the merger agreement, and
the managers of Brooklyn have recommended to the beneficial holders of the Class
A membership interests of Brooklyn that they approve the merger agreement and
the merger. The transaction is expected to close in the fourth quarter of 2020,
subject to approvals by the requisite stockholders of NTN Buzztime and beneficial
holders of the Class A membership interests of Brooklyn described above, the
continued listing of the combined company on the NYSE American, each of the
company’s meeting its capitalization or net cash condition, as applicable, and other
customary closing conditions.




                                        8
              Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 9 of 23




        In connection with the transaction, Maxim Group LLC is serving as the financial
        advisor for Brooklyn and Newbridge Securities Corporation is serving as the
        financial advisor to NTN Buzztime. Further, Breakwater Law Group, LLP and
        Sheppard, Mullin, Richter & Hampton LLP are serving as legal counsel to NTN
        Buzztime and Akerman LLP is serving as legal counsel to Brooklyn in connection
        with the transaction.

        24.      NTN also announced that it was continuing to explore the sale of substantially all

of the assets relating to its current business to provide additional capital and allow the combined

company following the closing of the Merger to be in a position to focus exclusively on Brooklyn’s

business.

        25.      On September 18, 2020 (the “Execution Date”), NTN and eGames.com entered

into the Asset Purchase, pursuant to which NTN will sell and assign all of its right, title, and interest

in and to the assets relating to its current business to eGames.com for $2.0 million in cash.

        26.      In connection with the Asset Purchase, Defendant Wolff will become the CEO of

eGames.com. Similarly, under the terms of the Asset Purchase Agreement (“APA”),

eGames.com may make offers of employment to other of NTN’s employees, which offers must

have terms regarding compensation and employee benefits that meet the standards specified in

the APA, which, among other things, require that the employment offers provide the offered

employee with a base salary or wage rate that is no less favorable than the base salary or wage

rate for such employee immediately before the Execution Date. The Registration Statement

provides that eGames.com and Ms. Sandra Gurrola, NTN’s Senior Vice President of Finance,

have had discussions regarding her possible employment with eGames.com following the closing

of the Merger. 2



2
         Notably, Defendant Wolff and Ms. Gurrola (should she enter into an employment agreement with
eGames.com) will be entitled to an annual base salary equal to their respective current base salaries with NTN.
Moreover, Defendant Wolff and Ms. Gurrola may also receive their Golden Parachute Compensation in connection
with the Proposed Transaction.


                                                      9
             Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 10 of 23




       27.     Piggybacking off the uncertainty of Pandemic, the Proposed Transaction appears

to reward certain Individual Defendants and employees of NTN while providing Brooklyn with a

path to a public listing at the expense of the Company’s common stockholders. NTN’s

stockholders are being asked to exchange their shares for a substantially diluted stake in Brooklyn,

which has a completely unrelated line of business (e-games versus biopharmaceuticals) and which

will almost certainly have negative cash flows for the foreseeable future (which are undisclosed in

the Registration Statement). Indeed, Brooklyn has a limited operating history and has incurred

significant net losses since its inception, it has no products that are currently available for

commercial sale, and it expects to incur significant losses for the foreseeable future. In short, the

Proposed Transaction appears to be no more than a vehicle by which (1) Brooklyn will use the

reverse merger to go public and avoid the significant costs of a traditional public listing, (2)

eGames.com will be obtaining the assets of the Company at a substantial discount, and (3)

Defendant Wolff, and possibly other employees of NTN, will secure future lucrative employment

at eGames.com. The non-insider stockholders of the Company will suffer as a result.

       28.     Therefore, it is imperative that NTN’s stockholders receive the material

information (discussed in detail below) that Defendants have omitted from the Registration

Statement, which is necessary for NTN’s stockholders to properly exercise their corporate suffrage

rights and cast an informed vote on the Proposed Transaction.

B. The Registration Statement Omits Certain Material Information

       29.     On September 23, 2020, Defendants authorized the filing of a materially incomplete

and misleading Registration Statement with the SEC. The Individual Defendants were obligated

to carefully review the Registration Statement before it was filed with the SEC and disseminated

to the Company’s stockholders to ensure that it did not contain any material misrepresentations or




                                                 10
             Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 11 of 23




omissions. However, the Registration Statement misrepresents or omits material information

concerning the companies’ financial projections, Newbridge’s financial analyses, and various

process disclosures and potential conflicts concerning the sales process. This information is

necessary for NTN’s stockholders to make an informed decision on how to vote their shares, and

its omission is in violation of Sections 14(a) and 20(a) of the Exchange Act, and SEC Rule 14a-9.

       30.     First, the Registration Statement omits any of NTN’s projections, including its

cash flow projections. The Registration provides that Newbridge, in connection with its fairness

opinion, “[r]eviewed certain information, including certain financial forecasts relating to the

business, earnings, cash flow, capital raises and prospects of NTN and Brooklyn that were

furnished to Newbridge by NTN and Brooklyn.” But the Registration Statement does not provide

any financial forecasts relating to NTN that may have been furnished to Newbridge. Indeed, the

Registration Statement does not provide any information concerning the valuation of NTN at all.

       31.     There are indicia that such projections exist. For example, the Registration provides

that, on May 28, 2020, NTN received a draft non-binding letter of intent from Brooklyn which

ascribed a fully diluted equity valuation of $135.0 million to Brooklyn, and $8.5 million to NTN

(assuming NTN had no cash or debt) based on Brooklyn’s assessment of the value of a public

company listed on a national securities exchange with no assets or liabilities. These valuations

were non-negotiable from Brooklyn’s perspective and are the basis for the Proposed Transaction.

However, it appears (at least from the narrative provided in the Registration Statement) that NTN

did not agree with the valuation ascribed to it, as, despite it being “non-negotiable,” NTN sent a

revised draft of the non-binding letter of intent that “noted that the ascribed equity valuations of

the parties and the related formula for determining the number of shares NTN would issue in the

merger were subject to further review.” Plainly, such a determination had to be based on some




                                                11
              Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 12 of 23




internal analysis of value.

        32.     Management and the Individual Defendants have meaningful insight into the

Company’s financial future and valuation that the market does not. By choosing to withhold the

Company’s projections, the Board has chosen to blindfold stockholders to fundamental valuation

information and left stockholders with only market data, and worse, the buyer’s assessment of the

Company’s valuation, for guidance.

        33.     In order to correct these material omissions, to the extent the data is readily

available, Defendants must disclose any financial projections created by the Company including

the following line items: (i) Total Revenues; (ii) Total Expenses; (iii) Net Income/Loss; (iv) Cash

Flows; and (v) Dividends. Failure to do so will result in shareholders not having all material

information available, and, should the Merger be consummated, will cause shareholders to lose

the intrinsic value of their shares.

        34.     Second, the free cash flow projections for the Brooklyn must be disclosed. The

Registration Statement provides that Newbridge performed a discounted cash flow (“DCF”)

analysis utilizing projections provided by the management team of Brooklyn that estimated

unlevered free cash flows.

        35.     This omission is especially egregious as Brooklyn, as a pharmaceutical company,

is likely to have negative cash flows for the foreseeable future, and stockholders need to see the

expected returns (or lack thereof) of the company they are being asked to “acquire.” Further,

Brooklyn is a private company, such that stockholders have no means to evaluate the adequacy of

the Exchange Ratio compared to their current holdings in the Company (which trades on a public

market). Stockholders are instead being asked to dilute their position in the Company, and to accept

a new stake in a pro forma entity containing Brooklyn. Without providing these cash flows,




                                                12
             Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 13 of 23




Company stockholders have no way of analyzing the projected returns from their new holdings in

Brooklyn.

       36.     Third, with respect to the Discounted Cash Flow Analysis for Brooklyn performed

by Newbridge, the Registration Statement fails to disclose: (i) the unlevered free cash flow

projections for Brooklyn; (ii) the assumptions for applying a perpetuity growth rate of 1.0%; (iii)

the inputs and assumptions for utilizing a weighted average cost of capital of 18.7%; (iv) the

reasons for utilizing the weighted average cost of capital method; (v) the terminal value; and (vi)

all other inputs and assumptions underlying the Proposed Transaction.

       37.     Fairness opinions are fundamental to the M&A process and are ultimately what

stockholders rely upon in their determination to vote for or against a transaction. Unfortunately,

fairness opinions are also vulnerable to manipulation, which is why it is of the utmost importance

that stockholders have the analyses available—such as those omitted here—to determine whether

those metrics are reasonable, or whether they were unreasonably selected in order to obtain a

finding of fairness. In valuing transactions such as these, it becomes all the more critical. As one

highly respected professor explained in one of the most thorough law review articles regarding the

fundamental flaws of fairness opinions, in a financial analysis a banker takes management’s

forecasts, and then makes several key choices “each of which can significantly affect the final

valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such

choices include “the appropriate discount rate, and the terminal value…” Id. As Professor Davidoff

explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult



                                                13
             Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 14 of 23




       to rely, compare, or analyze the valuations underlying a fairness opinion unless full
       disclosure is made of the various inputs in the valuation process, the weight
       assigned for each, and the rationale underlying these choices. The substantial
       discretion and lack of guidelines and standards also makes the process vulnerable
       to manipulation to arrive at the “right” answer for fairness. This raises a further
       dilemma in light of the conflicted nature of the investment banks who often provide
       these opinions.

Id. at 1577-78. Therefore, in order for stockholders to determine how to vote they need access to

the above information, and the omission of these metrics makes each financial analysis identified

inherently misleading.

       38.     Fourth, the Registration Statement states that the Company entered into

confidentiality agreements with several other bidders during the process that resulted in the

Proposed Transaction. Yet, critically, the Registration Statement fails to disclose whether these

agreements contained, and these bidders are thus currently subject to, standstill provisions and

‘Don’t Ask, Don’t Waive’ (“DADW”) provisions, which could effectively bar the bidders most

likely to make a topping bid from making one now.

       39.     The failure to plainly disclose the existence of DADW provisions and

confidentiality agreements creates the false impression that a prior bidder can now make a superior

proposal. If there are confidentiality agreements containing DADW provisions, then those parties

could only make a superior proposal by breaching the agreement—since in order to make the

superior proposal, they would have to ask for a waiver, either directly or indirectly. Any reasonable

shareholder would deem the fact that the most likely potential topping bidders in the marketplace

may be precluded.

       40.     The omission of the existence of standstill and DADW provisions is very relevant

here, considering that the Company entered into multiple confidentiality agreements and engaged

in discussions with several counterparties during the process, including counterparties who offered




                                                 14
               Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 15 of 23




more consideration for the Company’s assets than eGames.com (with whom Defendant Wolff,

and possibly other Company employees, secured future employment).

       41.       Fifth, the Registration Statement does not provide sufficient information regarding

the background and/or conflict of interest Defendant Wolff has with eGames.com. The

Registration Statement provides that, “[o]n May 30, 2020, [Defendant] Wolff introduced

representatives of eGames.com” to Armanino, LLP, who had been engaged by the Company to

assist with exploring possible restructuring transactions. There is no indication in the Registration

Statement regarding how Defendant Wolff became aware of eGames.com and/or its interest in a

potential transaction, and whether Defendant Wolff had any prior relationship with eGames.com

and/or its leadership.

       42.       This potential conflict of interest is highlighted by the fact that Defendant Wolff

controlled the negotiations with eGames.com, even after his July 1, 2020 voluntary resignation

from the strategic committee, which had been formed by the Company to oversee the process and

evaluate a strategic transaction, because a different potential counterparty, “Party H”, expressed

an interest in employing him after the closing of the potential asset sale transaction. By way of

example only, the Registration Statement provides that Defendant Wolff had the following

conversations with eGames.com:

         i)      On June 8, 2020, Defendant Wolff had a due diligence call with a representative

                 of eGames.com with respect to a potential asset sale;

         ii)     On July 17, 2020, Defendant Wolff had communications with a representative of

                 eGames.com wherein eGames.com informed Defendant Wolff that it expected

                 Defendant Wolff would join eGames.com’s management team following the

                 closing of the asset sale transaction, if eGames.com was the purchaser;




                                                 15
               Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 16 of 23




          iii)   On July 25, 2020, Defendant Wolff had call with a representative of eGames.com

                 to discuss potential synergies between NTN’s operations and the operations of

                 other businesses in eGames.com’s portfolio;

          iv)    On July 28, 2020, Defendant Wolff met with a representative of eGames.com at

                 NTN’s warehouse in Ohio to provide an opportunity for such representative to

                 perform due diligence on NTN’s assets and to discuss the terms of the potential

                 asset sale transaction;

          v)     On July 30 and July 31, 2020, Defendant Wolff had calls with eGames.com to

                 discuss the terms of his potential employment with eGames.com if it purchased

                 NTN’s assets;

          vi)    On September 1, 2020, Defendant Wolff had a call with a representative of

                 eGames.com to provide eGames.com with an update on the asset sale process and

                 to ask if eGames.com continued to be willing to extend a $1.0 million bridge loan

                 to NTN at the time of signing an asset purchase agreement. 3

And, despite his voluntary resignation from the strategic committee, the Registration Statement

makes clear that Defendant Wolff remained intimately involved in the strategic committee’s

discussions and the negotiations throughout the process. Thus, disclosure of additional information

regarding Defendant Wolff’s relationship with eGames.com is necessary for shareholders to

determine whether the Asset Purchase and/or Proposed Transaction is the result of arms-length

negotiations or, by contrast, the result of a process marred by potential conflicts of interest and

designed to favor eGames.com at the expense of the Company’s minority shareholders.



3
         By comparison, following Defendant Wolff’s resignation from the strategic committee, the Company’s
advisors and or other members of the Board engaged in the majority of the conversations and negotiations with
Company H.


                                                     16
                Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 17 of 23




          43.     In sum, the omission of the above-referenced information renders the Registration

Statement materially incomplete and misleading, in contravention of the Exchange Act. Absent

disclosure of the foregoing material information prior to the Shareholder Vote, Plaintiff will be

unable to make an informed decision concerning whether to vote his shares, and he is thus

threatened with irreparable harm, warranting the injunctive relief sought herein.

                                               COUNT I

           (Against All Defendants for Violation of Section 14(a) of the Exchange Act)

          44.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any Registration Statement or

consent or authorization in respect of any security (other than an exempted security) registered

pursuant to section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          46.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that Registration Statement communications shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          47.     The omission of information from a Registration Statement will violate Section

14(a) and Rule 14a-9 if other SEC regulations specifically require disclosure of the omitted




                                                   17
             Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 18 of 23




information.

       48.     Defendants have issued the Registration Statement with the intention of soliciting

the Company’s common stockholders’ support for the Proposed Transaction. Each of the

Individual Defendants reviewed and authorized the dissemination of the Registration Statement,

which fails to provide critical information regarding the valuation analyses performed by

Newbridge in support of its fairness opinion and critical information regarding the sales process

engaged by the Individual Defendants.

       49.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to the Company’s stockholders although they could have done so without

extraordinary effort.

       50.     The Individual Defendants knew or were negligent in not knowing that the

Registration Statement is materially misleading and omits material facts that are necessary to

render it not misleading. The Individual Defendants undoubtedly reviewed and relied upon most

if not all of the omitted information identified above in connection with their decision to approve

and recommend the Proposed Transaction; indeed, the Registration Statement states that

Newbridge reviewed and discussed its financial analysis with the Board, and further states that the

Board considered the financial analysis provided by Newbridge, as well as the fairness opinion

and the assumptions made and matters considered in connection therewith. Further, the Individual




                                                  18
             Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 19 of 23




Defendants were privy to and had knowledge of the projections for the Company and the details

surrounding the process leading up to the signing of the Merger Agreement. The Individual

Defendants knew or were negligent in not knowing that the material information identified above

has been omitted from the Registration Statement, rendering the sections of the Registration

Statement identified above to be materially incomplete and misleading. Indeed, the Individual

Defendants were required to, separately, review Newbridge’s analyses in connection with their

receipt of the fairness opinion, question Newbridge as to its derivation of fairness, and be

particularly attentive to the procedures followed in preparing the Registration Statement and

review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

       51.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Registration Statement. The preparation of a Registration Statement by corporate

insiders containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Individual Defendants were negligent in choosing to omit material information

from the Registration Statement or failing to notice the material omissions in the Registration

Statement upon reviewing it, which they were required to do carefully as the Company’s directors.

       52.     NTN is also deemed negligent as a result of the Individual Defendants’ negligence

in preparing and reviewing the Registration Statement.

       53.     The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of their right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at

law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully protected

from the immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                 19
                Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 20 of 23




                                               COUNT II

  (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          54.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          55.     The Individual Defendants acted as controlling persons of NTN within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of NTN, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          56.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

          57.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

          58.     In addition, as the Registration Statement sets forth at length, and as described




                                                   20
                Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 21 of 23




herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

          59.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

          60.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

                                              COUNT III

                      (Against the Individual Defendants for Breach of Their
                              Fiduciary Duty of Candor/Disclosure)

          61.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

          62.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          63.     By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff a fiduciary duty of candor/disclosure, which required them to

disclose fully and fairly all material information within their control when they sought shareholder

action, and to ensure that the Registration Statement did not omit any material information or

contain any materially misleading statements.



                                                   21
             Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 22 of 23




       64.     As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving and/or causing the materially deficient Registration Statement to

be disseminated to Plaintiff and the Company’s other public stockholders.

       65.     The misrepresentations and omissions in the Registration Statement are material,

and Plaintiff will be deprived of his right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the Shareholder Vote. Where a shareholder has been denied

one of the most critical rights he or she possesses—the right to a fully informed vote—the harm

suffered is an individual and irreparable harm.

       66.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Registration Statement;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.




                                                  22
            Case 1:20-cv-08755 Document 1 Filed 10/20/20 Page 23 of 23




                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

 Dated: October 20, 2020                              MONTEVERDE & ASSOCIATES PC
                                                 By: /s/ Juan E. Monteverde
                                                     Juan E. Monteverde (JM-8169)
                                                     The Empire State Building
                                                     350 Fifth Avenue, Suite 4405
                                                     New York, NY 10118
                                                     Tel:(212) 971-1341
                                                     Fax:(212) 202-7880
                                                     Email: jmonteverde@monteverdelaw.com
                                                      Attorneys for Plaintiff
OF COUNSEL:
KAHN SWICK & FOTI, LLC
Michael J. Palestina, Esq.
1100 Poydras Street, Suite 3200
New Orleans, LA 70163
Tel.: (504) 455-1400
Fax: (504) 455-1498
E-mail: Michael.Palestina@ksfcounsel.com
Attorneys for Plaintiff




                                                 23
